Citation Nr: 0638573	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-08 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for heart disease.  In March 2003, the 
veteran testified before the Board at a hearing that was held 
at the RO.  In April 2004, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran's heart disease had its symptomatic onset during 
his period of active service.


CONCLUSION OF LAW

Heart disease was incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including cardiovascular disease, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran's service medical records demonstrate that he was 
first diagnosed with hyperlipidemia in May 1985.  No 
medication was prescribed at that time.  However, the veteran 
was instructed as to a low cholesterol diet.  After it was 
determined that the veteran's diet was not successful in 
reducing his cholesterol level, he was referred for 
cardiovascular evaluation in April 1987.  At that time, the 
veteran's echocardiogram was negative and cardiovascular 
examination revealed no abnormalities.  The examiner noted 
that he spoke to the veteran at length about the importance 
of hypercholesterolemia in the etiology of cardiovascular 
disease.  Subsequent treatment records show that he continued 
to receive treatment, including pharmacological treatment, 
for hyperlipidemia that was felt to be severe.  On 
examination in April 1989, the veteran's blood pressure was 
noted to be elevated.  The veteran was referred for a five-
day blood pressure evaluation.  After the veteran's blood 
pressure was found to be normotensive for the first three 
days of the five day evaluation, the remainder of the 
evaluation period was canceled.  In October 1993, the veteran 
underwent an exercise stress test.  His blood pressure at 
that time was found to be normal, as was the rest of his 
cardiovascular examination.  On examination in December 1993, 
EKG testing revealed sinus bradycardia, nonspecific 
ventricular conduction delay, and voltage criteria for left 
ventricular hypertrophy.  On examination in February 1995, 
prior to his separation from service, the veteran was found 
to have elevated cholesterol and normal blood pressure.  It 
was noted, however, that the veteran had periodically had 
high blood pressure that thus far had not required treatment.

The veteran underwent VA examination in June 1995.  At that 
time, the veteran's blood pressure was found to be normal.  
EKG examination, however, was abnormal, with left ventricular 
hypertrophy and QRS widening.  The veteran's cholesterol was 
elevated.

In January 2001, the veteran experienced a myocardial 
infarction.  He contends that his cardiovascular disease and 
myocardial infarction are related to symptoms which first 
manifested during his period of active service.

In support of his claim, the veteran submitted a May 2001 
letter from his private cardiologist.  In this letter, the 
cardiologist stated that she had reviewed the veteran's 
records, which demonstrated high cholesterol as early as 
1987.  High cholesterol, the physician stated, was a known 
risk factor for the development of coronary artery disease.  
The veteran was currently diagnosed with atherosclerotic 
coronary artery disease, consistent with his January 2001 
myocardial infarction.

The veteran again underwent VA examination in June 2005.  
After reviewing the veteran's records, including those 
associated with his 2001 myocardial infarction, the examiner 
determined that the veteran's cardiovascular disease was not 
present during or within one year of his separation from 
active service.  The rationale for this opinion was that the 
veteran had normal graded exercise testing in October 1993.  
In discussing the veteran's development of cardiovascular 
disease, the examiner stated that his hyperlipidemia was the 
major risk factor.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, the major factor in the veteran's development 
of coronary artery disease has been determined, by both his 
private cardiologist and the June 2005 VA examiner, to be the 
severe hyperlipidemia that was diagnosed 10 years prior to 
his separation from service.  Because the veteran's major 
risk factor was first diagnosed in service, the Board 
resolves doubt and finds that that the veteran's coronary 
artery disease had its clinical onset during his period of 
active service and that service connection is therefore 
warranted.  The Board finds that the May 2001 private 
physician's opinion is persuasive in this case.  However, the 
October 1995 VA examination conducted approximately six 
months after his separation from service demonstrates that he 
had developed left ventricular hypertrophy with QRS widening.  
Therefore, the Board finds that the evidence shows that it is 
as likely as not that the veteran had developed heart disease 
during his active duty.

Resolving all reasonable doubt in favor of the veteran, as 
required by the law, the Board concludes that the veteran's 
cardiovascular disease had its symptomatic onset during his 
period of active duty.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.




ORDER

Service connection for heart disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


